DLD-182                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-2170
                                       ___________

                                 IN RE: KIT B. LEE,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                                (Related to 09-cv-05720)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 17, 2012
              Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: May 25, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       In November 2009, the petitioner, Kit Lee, filed a complaint in the United States

District Court for the District of New Jersey against Sunrise Senior Living, Inc., alleging

employment discrimination and retaliation in violation of Title VII of the Civil Rights

Act of 1964. See 42 U.S.C. § 2000e et seq. Lee also asserted a state-law defamation

claim. The District Court subsequently dismissed the complaint due to Lee’s failure to


                                             1
comply with several discovery orders. See Fed. R. Civ. P. 37. Upon review, this Court

affirmed. Lee v. Sunrise Senior Living, Inc., 455 F. App’x 199 (3d Cir. 2011).

       Lee now seeks a writ of mandamus compelling the District Court to rule on the

merits of her complaint. Lee contends that our previous order affirming the District

Court’s dismissal of the complaint created a “judicial stalemate,” and argues that we are

obligated to “fix the stalemate” by ordering the lower court to reopen proceedings. Lee

evidently misunderstands the judicial process; as noted above, the District Court

dismissed the complaint pursuant to Rule 37, and this Court affirmed. There is no

“stalemate.”

       Accordingly, we will deny the mandamus petition.




                                            2